            Case 1:18-cv-09936-LGS Document 179 Filed 02/24/20 Page
                                                                USDC1 of 3
                                                                      SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
                                                                DOC #:
                                                                DATE FILED: 02/24/2020


    Defendants shall file any opposition to Plaintiffs' request for an extension to discovery deadlines by
    February 27, 2020.

    Dated: February 24, 2020
           New York, New York

                                                                                   February 21, 2020

BY ECF

The Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

                  Re:      Jane Doe, et al. v. The Trump Corporation, et al., l8-cv-09936 (LGS)

Dear Judge Schofield:

        Pursuant to the Court’s Individual Rule I.B.2, the Case Management and Scheduling Order
in the above-referenced action (Doc. No. 107) (the “Scheduling Order”), and Federal Rule of Civil
Procedure 16(b)(4), we write on behalf of Plaintiffs to respectfully request an extension of certain
discovery deadlines. This is the first request for such an extension.

        Pursuant to the Scheduling Order, the current deadline for both the completion of fact
depositions and the close of fact discovery is March 3, 2020. (Doc. No. 107 ¶¶ 8(b), 8(f).)
Plaintiffs respectfully request an extension of both of these deadlines to July 21, 2020, 1 with a
corresponding extension of the expert discovery deadline. 2

        Under Rule 16(b)(4), a party may obtain a modification of a scheduling order “for good
cause and with the judge’s consent.’” Tchatat v. O’Hara, No. 14 Civ. 2385 (LGS), 2017 WL
3172715, at *8 (S.D.N.Y. July 25, 2017). Among other things, “[t]he requisite good cause is based
on factors such as the diligence vel non of the party requesting an extension” and the “bad faith vel
non of the party opposing such extension.” McKay v. Triborough Bridge & Tunnel Auth., No. 05

1
 The feasibility of completing fact depositions by this deadline ultimately will depend in part on the extent to which
both non-parties and parties, including the Individual Defendants, agree to comply with deposition notices and
subpoenas.
2
  Expert discovery is currently set to close on June 2, 2020. (Doc. No. 107 ¶ 9(b).) Consistent with the prior joint
letter submitted to the Court setting forth the parties’ proposed schedule for expert disclosures (Doc. No. 153), if the
Court deems it appropriate to grant this request, the new close of expert discovery would be December 18, 2020.
           Case 1:18-cv-09936-LGS Document 179 Filed 02/24/20 Page 2 of 3


                                                                                                                   2

Civ. 8936, 2007 WL 3275918, at *1 (S.D.N.Y. Nov. 5, 2007); accord Elliott Assocs. v. Republic
of Peru, No. 96 CIV. 7916 (RWS), 1997 WL 436493, at *3 (S.D.N.Y. Aug. 1, 1997) (same).

         Here, good cause exists to extend the discovery deadlines in this case.

        As an initial matter, until a few hours ago, Defendants gave every indication that they
intended to join this request. They said so repeatedly and consistently—both in correspondence
between the parties in January 2020 and in the parties’ joint letter to the Court filed on February
3, 2020 (Doc. No. 153). That letter provided the following explanation in support of the parties’
anticipated joint application for an extension, and included an acknowledgment of Plaintiffs’
diligence:

         [G]iven that Plaintiffs are in the process of filing motions to compel document
         productions in response to certain non-party subpoenas (see Doc. Nos. 141, 142,
         146), and received Defendants’ first production of documents on January 30, 2020
         (see Doc. No. 148), the parties anticipate that it may be necessary to seek an
         appropriate extension of the current discovery schedule. Plaintiffs are pursuing
         discovery expeditiously (see Doc. No. 148), and the parties will present any
         requests for extension to the Court in due course.

(Doc. No. 153 (emphasis added).)

       On February 18, Plaintiffs sent Defendants a draft of a joint letter motion for an extension
consistent with the parties’ understanding. Defendants had no response for several days. Earlier
today, Plaintiffs followed up to inquire about the status. Then, a few hours ago, Defendants
announced that they “intend to oppose any request to extend the discovery deadlines in this case,”
and that “Plaintiffs should make this application without us.” Defendants provided no explanation
whatsoever for this abrupt reversal, stating only that “Defendants previously were amenable to the
proposed extensions, because we were. But we are no longer.”

        Notwithstanding Defendants’ duplicity, Plaintiffs have pursued discovery diligently, as set
forth more fully in the parties’ joint status update letters (see Doc. Nos. 134, 148, 153). 3
Defendants cannot dispute this, as they signed those letters and jointly submitted them to the Court.
Nevertheless, while Plaintiffs have acted diligently, an extension is necessary under the
circumstances to allow full development of all relevant facts, including extensive outstanding
discovery from Defendants. See Ekupke v. City of New York, No. 16 Civ. 5412, 2017 WL 6887794,
at *2 (S.D.N.Y. Nov. 28, 2017) (“The need to develop all relevant facts in the adversary system is
both fundamental and comprehensive.” (quoting United States v. Nixon, 418 U.S. 683, 709
(1974)).

       With respect to party discovery, Plaintiffs just received Defendants’ first production,
containing just 252 documents, on January 30, 2020 (see Doc. No. 148). That production was

3
 To date, Plaintiffs have served on Defendants no fewer than three sets of Requests for Production and Interrogatories,
72 Requests for Admission, and issued no fewer than 34 subpoenas to non-parties. In pursuit of that discovery,
Plaintiffs have sent dozens of letters following up on discovery deficiencies and made two motions to compel
production. Further, Plaintiffs have made no fewer than six productions of documents to Defendants—the first of
which was made on November 26, 2019.
         Case 1:18-cv-09936-LGS Document 179 Filed 02/24/20 Page 3 of 3


                                                                                                3

manifestly deficient. In addition to its conspicuously small volume, Defendants’ production does
not include a single email to, from, or copying any of the Individual Defendants (save for fewer
than ten communications involving Eric Trump), even though all the named Defendants are
supposedly agreed custodians of relevant electronically stored information (“ESI”). Defendants’
first and only production also omitted important metadata relating to the custodians for the
documents produced. Indeed, for 208 of the 252 documents produced, metadata identifying all of
the custodians for each document was absent. And for the small portion of the documents for
which Defendants provided such metadata, there were notable inconsistencies in the information.
On February 11, 2020, Plaintiffs followed up by letter to Defendants asking to meet and confer
concerning these deficiencies. Defendants ignored that request for weeks, as they led Plaintiffs to
believe they would agree to a discovery extension they now say they intend to oppose. See McKay,
2007 WL 3275918, at *1 (among other things, “[t]he requisite good cause is based on factors such
as the “bad faith . . . of the party opposing such extension.”).

        With respect to non-party discovery, as the parties have outlined in their update letters
(Doc. Nos. 134, 148), among other things, non-party ACN Opportunity, LLC has produced no
documents to date. Earlier today, Plaintiffs submitted their reply brief in further support of a
motion to compel production and an opposition to ACN’s so-called cross-motion to compel
arbitration (see Doc. Nos. 141, 142, 146, 170). As Plaintiffs set forth in those papers, documents
in ACN’s possession are highly relevant to Plaintiffs’ claims against Defendants. (See, e.g., Doc.
No. 170.) Plaintiffs are also in the midst of briefing a motion to compel the non-party MGM
Entities (see Doc. Nos. 146, 155).

        In short, significant document discovery remains to be produced by both Defendants and
non-parties before productive depositions can be scheduled. Plaintiffs have acted diligently and
in good faith, an extension is warranted under the circumstances, and Defendants’ failure to even
try to explain their eleventh-hour bait-and-switch only reinforces the need for an extension.

                                                     Respectfully submitted,




                                                     Roberta A. Kaplan

cc:    Counsel of Record (via ECF)
